DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 27, 2022 has been considered.

Claim Objections

Claim 16 is objected to because of the following informalities:
Claim 16, “the top of a/the battery stack” (line 10) lacks antecedent basis, and should be changed to – [[the]] a top of a/the battery stack.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, the specification is not enabling because it does not disclose in sufficient detail how the processor
(i) determines whether the battery stack comprises at least one of a wire or
a bus bar. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine information about whether a battery stack comprises a wire or bus bar. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine whether the battery stack comprises at least one of a wire or a bus bar based on the voltage signals from any number of battery cells.
(ii) an adder circuit coupled to the amplifier to obtain a sum of the 
individual cell voltages. In order to obtain a sum of the individual cell voltages, the individual cell voltages must first be obtained. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other sent signals are accumulated/sum cell voltages. Thus, the individual cell voltages cannot be obtained by adding via adder to obtain a sum of the individual cell voltages.
Claim 10, the specification is not enabling because it does not disclose in sufficient detail how to
(i) use at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine information about whether a battery stack comprises a wire or bus bar. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine at least one of a presence or a location of at least one of the wire or a bus bar based on the voltage signals from any number of battery cells. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other sent signals are accumulated/sum cell voltages. Thus, the voltage between two adjacent cells in the block of cells cannot be sent to determine at least one of a presence or a location of at least one of the wire or a bus bar.
Claim 16, the specification is not enabling because it does not disclose in sufficient detail how
(i) an adder circuit coupled to the amplifier to obtain a sum of the 
individual cell voltages. In order to obtain a sum of the individual cell voltages, the individual cell voltages must first be obtained. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other signals are accumulated/sum cell voltages. Thus, the individual cell voltages cannot be obtained by adding via adder to obtain a sum of the individual cell voltages.
(ii) the processor collects data to determine at least one of the presence 
and location of at least one of the wire or the bus bar in the battery stack. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine at least one of a presence or location of at least one of the wire or bus bar in the battery stack. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack based on the voltage signals from any number of battery cells.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (also and MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 10 recite an abstract idea of “determining whether the battery stack comprises at least one of a wire or a bus bar” (evaluation, mental process); “determining a sum of the individual cell voltages including any wire voltage or bus bar voltage (mathematical concept), “comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The step of “initiating an action” (lines 8-9) does not represent a practical application in a particular meaningful way. Furthermore, “measuring one or more cells in a battery stack to obtain individual cell voltages” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “measuring one or more cells in a battery stack to obtain individual cell voltages” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 12-15 are directed to an abstract idea.
Claim 12 recites an abstract idea of “determine which of the one or more cells are coupled to a voltage node” (evaluation, mental process) using an insignificant extra solution activity of sequentially measuring cell voltages. 
	Claim 13 recites an abstract idea of “determine a voltage differential between adjacent cells” (mathematical concept) using an insignificant extra solution activity of sequentially measuring cell voltages.
 	Claim 14 recites an abstract idea of “automatically determining a cell having the highest voltage in the battery stack” (evaluation, mental process).
	Claim 15 recites an abstract idea of “using the comparison result to detect a fault in at least one of the wire or the bus bar” (evaluation, mental process).

	Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a software-configurable battery management circuit and method, comprising determining whether the battery stack comprises at least one of a wire or a bus bar and comparing the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 112(a), Applicants argue “a person of skill in the art, after consulting the specification, especially, paragraphs 42-46 would have no trouble understanding how these claim elements are, in fact, enabled such that the person of skill in the art can make and use the invention without any undue burden in full compliance with 35 U.S.C. §112.”
Examiner’s position is that the Applicants are making a generalized conclusion without explaining how a person of skill in the art, after consulting the specification, especially, paragraphs 42-46 would have no trouble understanding how these claim elements are, in fact, enabled such that the person of skill in the art can make and use the invention without any undue burden in full compliance with 35 U.S.C. §112. Nevertheless, paragraph 43 discloses “it would be advantageous to know whether stack 210, 212 comprises a bus bar 214, 216 and its location, i.e., to known where stack 210, 212 ends”. Paragraph 45 discloses “[i]n embodiments, a voltage between adjacent cells may be determined and used to distinguish between the presence of a bus bar (e.g., 216) and a cell. For example, knowing that a bus bar usually does not develop a voltage drop that exceeds, e.g., 500 mV even under peak current load conditions, and further knowing that a cell voltage, depending on cell chemistry and type, usually does not exceed, e.g., 1.5 V, a bus bar can be relatively easily distinguished from a cell.” The claims (e.g., claim 1) recites “a processor coupled to the amplifier, the processor performing steps comprising: determining whether the battery stack comprises at least one of a wire or a bus bar”. Fig. 1 shows a processor coupled in a battery management system. But the way the components are arranged, it would not be possible for the voltage between adjacent cells to be determined by the processor. For example, there is only one terminal between Cell13 and Cell14 coupled to C13 and then to the processor for the processor to possibly determine a voltage.
Applicants further argue “there is no requirement in patent law that an applicant must claim something that the applicant does not wish to claim. See, e.g., In re Johnson, 558 F.2d 1008 (C.C.P.A. 1977) (“[i]t is for the inventor to decide what bounds of protection he will seek”). As such Applicant has exercised the right to choose not to claim any specific details on “how to determine information.”
Examiner’s position is that the rejection under 35 USC 112(a), enablement is not about requiring that an applicant must claim something that the applicant does not wish to claim. Rather, the rejection is issued because the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use “a processor coupled to the amplifier, the processor performing steps comprising: determining whether the battery stack comprises at least one of a wire or a bus bar (claims 1, 16) or “using at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar” (claim 10). Paragraphs 42-46 and Fig.1 fail the enablement test.
Applicants further argue “[t]he mere fact that the specification does not explain something or that the Examiner does not understand something is not the proper standard by which enablement is assessed.”
Examiner’s position is that Applicants seem to acknowledge that the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the claimed invention. As discussed above, paragraphs 42-46 and Fig.1 fail the enablement test.
Applicants further argue “any burden that would be imposed on the person of skill in the art is minimal and that such person would know how to obtain the information sought without undue burden and, thus, in full compliance with 35 U.S.C. 112.
Applicants are making a generalized conclusion without further elaboration. Examiner’s position about the rejection under 112(a) lack of enablement has been addressed above with regard to paragraphs 42-46 and Fig. 1.
With regard to the rejections under 35 USC 101 of claims 10 and 12-15, Applicants argue “when analyzing the claims under Step 2A, Prong Two, the Examiner is required to determine whether the claims, as a whole, integrate the alleged abstract idea into a practical application. “That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application.” October 2019 Patent Eligibility Guidance Update (“October 2019 Update’) at 12. Further, “the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” Id.”
	Examiner’s position is that besides the measuring step(s), which are directed to insignificant extra solution activities, the claims do not recite additional elements. Rather the claims recite steps that are either directed to an abstract idea or an insignificant extra solution activity, as discussed above with regard to step 2A.
	Applicants further argue [in claim 10[, “the analysis fails to properly identify all additional elements, including (1) using at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar, (2) determining a sum of the individual cell voltages, including any wire voltage or bus bar voltage, and (3) comparing a voltage at a top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result. The Examiner’s failure to consider the entire claim language to properly identify all additional elements invariably prevents the Examiner from properly evaluating the claim “as a whole” and complying with the requirements of the Step 2A Prong Two analysis. For this reason alone the analysis is flawed.”
	Examiner’s position is that 
(1) “using at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar” is directed to an abstract idea (evaluation, mental process).
 (2) “determining a sum of the individual cell voltages including any wire voltage or bus bar voltage is directed to an abstract idea (mathematical concept).
 “comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result” is directed to an abstract idea. (mathematical concept).
Since these steps are directed to an abstract idea, they are not additional elements. Thus, as a whole, the claim is directed to an abstract idea. Under step 2A, prong 2, a practical application of the abstract idea is not recited in the claim to be integrated with the abstract idea. For example, rather than initiating a “generic” action, what specifically (practical application) is initiated in response to (integrated to) the comparison result (abstract) exceeding a predetermined threshold?
Applicants further argue “[a]n additional deficiency in the analysis is that the Examiner improperly separates the additional elements from the limitations containing the alleged judicial exception. In short, because, when determining whether the claim integrates the judicial exception into a practical application, the Examiner is explicitly required but makes no attempt to evaluate the additional elements in the claim besides the judicial exception in combination with those limitations that the Examiner alleges recite the abstract idea, the Examiner’s analysis is facially deficient, thus, rendering the rejection under 35 U.S.C. § 101 improper.”
Examiner’s position, as discussed above, is that besides the measuring step(s), which are directed to insignificant extra solution activities, the claims do not recite additional elements.
Applicants further argue with regard to step 2B, “under Step 2B, it is completely relevant whether claim 10 recites “an abstract idea” or not.”
Examiner’s position is that step 2B does not determine whether the claims recite an abstract idea or not (see MPEP 2106(III)).
 Applicants further argue “whether claim 10 recites “an additional element that applies or performs the abstract idea” is not a proper standard to evaluate claims under 101.””
Examiner notes that a particular machine that applies the judicial exception is an additional element that is significantly more (see MPEP 2106.05(b)). Examiner was trying to state a fact, that claim 10 does not recite an additional element that applies or performs the abstract idea, not even a generic processor. 
Applicants further argue “[i]In fact, Step 2B is simply satisfied when the claim limitations “involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Aatrix Software v. Green Shades software, 882 F.3d 1121, 1128 (2018) (internal citations omitted). Additionally, if an applicant challenges the examiner’s assertion of conventionality, the examiner must cite evidence in accordance with options (1)-(3) or provide an affidavit / declaration under 37 CFR 1.104(d)(2). See, id. at 5.”
Examiner’s position is the issue is not whether an additional element is a well-understood, routine, [and] conventional activity previously known to the industry since there are no additional elements recited in the claims. As discussed above, besides the measuring step(s), which are directed to insignificant activities, the rest of the steps recited in the claims are abstract steps. 
Applicants further argue “by asserting that the claim does not recite an additional element that applies or performs the abstract idea, the Examiner responds to Applicant’s challenge to the Examiner’s assertion of conventionality of the additional elements simply by (1) ignoring the additional elements and (2) introducing a new standard by which to evaluate additional elements, instead of properly supported the assertion of conventionality with evidence based on a factual determination necessary for a proper Step 2B analysis.”
Examiner’s position is that an additional element is not defined to be solely an element (or machine) that applies or performs the abstract idea even though an additional element can be an element (or machine) that applies or performs the abstract idea. A particular machine that applies the judicial exception is an additional element that is significantly more (see MPEP 2106.05(b)). Examiner was trying to state a fact, that claim 10 does not recite an additional element that applies or performs the abstract idea, not even a generic processor. As discussed above, there are no additional elements recited in the claims. Besides the measuring step(s), which are directed to insignificant activities, the rest of the steps recited in the claims are abstract steps. Thus, the issue of whether an additional element is conventional is moot.
Applicants further argue the Examiner fails to evaluate the additional elements individually and in combination under step 2B.
Examiner’s position is that since there are no additional elements recited in the claims, the argument about evaluating the additional elements is moot.
Applicants further argue “[t]he Examiner makes no attempt to support the
rejection by properly analyzing each of the claims that comprise different limitations.”
	Examiner has clarified the 101 rejections of the dependent claims 12-15 by analyzing each of the claims that comprise different limitations, as discussed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 19, 2022